            Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 1 of 20




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA




ANDREW ROLEY, individually and
on behalf of all others similarly situated,
                                                       Case No. 5:18-cv-7537-BLF
                                                       PROPOSED STIPULATED
                 Plaintiff,
                                                       PROTECTIVE ORDER
                                                       AS MODIFIED
       v.

 GOOGLE,LLC

                 Defendant.



1.     PURPOSES AND LIMITATIONS

       Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the Parties hereby stipulate to and petition the Court to enter the following

Stipulated Protective Order. The Parties acknowledge that this Order does not confer blanket

protections on all disclosll!es or responses to discovery and that the protection it affords from

public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles. The Parties further acknowledge, as

set forth in Section 14.5, below, that this Stipulated Protective Order does not entitle them to file

confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
followed and the standards that will be applied when a Party seeks permission from the Court to

file material under seal.
           Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 2 of 20




2.     DEFINITIONS

       2.1      Challenging Party: a Party or Non-Party that challenges the designation of
information or items under this Order.

       2.2      "CONFIDENTIAL" Information or Items: information (regardless of how it is
generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
of Civil Procedure 26(c).

        2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

well as their support staff).

        2.4     OMITTED

        2.5     Designating Party: a Party or Non-Party that designates information or items that

it produces in disclosures or in responses to discovery as "CONFIDENTIAL" or "HIGHLY
CONFIDENTIAL -ATTORNEYS' EYES ONLY".

        2.6     Disclosure or Discovery Material: all items or information, regardless of the
medium or manner in which it is generated, stored, or maintained (including, among other things,
testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

        2. 7    Expert: a person with specialized knowledge or experience in a matter pertinent to

the litigation who (I) has been retained by a Party or its counsel to serve as an expert witness or
as a consultant in this action, (2) is not a past or current employee of a Party or of a Party's

competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party

or of a Party's competitor.

        2.8     "HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY" Information or

Items: extremely sensitive "Confidential Information or Items," disclosure of which to another
Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
less restrictive means.

        2.10    House Counsel: attorneys who are members in good standing of at least one state

                                                                                                      2
          Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 3 of 20




bar, who are employees of a Party, and who have responsibility for managing this action. House

Counsel does not include Outside Counsel of Record or any other outside counsel.

       2.11    Non-Party: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.

       2.12    Outside Counsel of Record: attorneys who are not employees of a party to this

action but are retained to represent or advise a Party and have appeared in this action on behalf of

that Party or are affiliated with a law firm which has appeared on behalf of that Party.

       2.13    Party: any party to this action.

       2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

       2.15     Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

        2.16    Protected Material: any Disclosure or Discovery Material that is designated as

"CONFIDENTIAL," or as "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY"."

        2.17      Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.

3.      SCOPE

        The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1) any information copied or extracted from Protected Material; (2)

all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Stipulation and Order do not cover the following

information: (a) any information that is in the public domain at the time of disclosure to a

Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

                                                                                                     3
          Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 4 of 20




a result of publication not involving a violation of this Order, including becoming part of the

public record through trial or otherwise; and (b) any information known to the Receiving Party

prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

obtained the information lawfully and under no obligation of confidentiality to the Designating

Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

4.     DURATION

       Even after final disposition of this litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Designating Party agrees otherwise in writing or a Court

order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

claims and defenses in this action, with or without prejudice; or (2) entry of a final judgment

herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews

of this action, including the time limits for filing any motions or applications for extension of

time pursuant to applicable law.

5.     DESIGNATING PROTECTED MATERIAL

       5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards.

To the extent it is practical to do so, the Designating Party must designate for protection only

those parts of material, documents, items, or oral or written communications that qualify - so

that other portions of the material, documents, items, or communications for which protection is

not warranted are not swept unjustifiably within the ambit of this Order.

        Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or retard the case development process or to impose unnecessary

expenses and burdens on other Parties) expose the Designating Party to sanctions.

        If it comes to a Designating Party's attention that information or items that it designated

                                                                                                      4
          Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 5 of 20




for protection do not qualify for protection at all or do not qualify for the level of protection

initially asserted, that Designating Party must promptly notify all other Parties that it is

withdrawing the mistaken designation.

       5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

designated before the material is disclosed or produced.

       Designation in conformity with this Order requires:

               (a) for information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

Party affix the legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -ATTORNEYS'

EYES ONLY" to each page that contains protected material. If only a portion or portions of the

material on a page qualifies for protection and if practicable to do so, the Producing Party also

must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

margins) and must specify, for each portion, the level of protection being asserted.

        A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which

material it would like copied and produced. During the inspection and before the designation, all

of the material made available for inspection shall be deemed "HIGHLY CONFIDENTIAL-

ATTORNEYS' EYES ONLY." After the inspecting Party has identified the documents it wants

copied and produced, the Producing Party must determine which documents, or portions thereof,

qualify for protection under this Order. Then, before producing the specified documents, the

Producing Party must affix the appropriate legend ("CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL - ATTORNEYS' EYES ONLY") to each page that contains Protected

Material. If only a portion or portions of the material on a page qualifies for protection, the

Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                                                                                                    5
            Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 6 of 20




markings in the margins) and must specify, for each portion, the level of protection being

asserted.

               (b) for testimony given in deposition or in other pretrial or trial proceedings, that

the Designating Party identify on the record, before the close of the deposition, hearing, or other

proceeding, all protected testimony and specify the level of protection being asserted. When it is

impractical to identify separately each portion of testimony that is entitled to protection and it

appears that substantial portions of the testimony may qualify for protection, the Designating

Party may invoke on the record (before the deposition, hearing, or other proceeding is

concluded) a right to have up to 21 days to identify the specific portions of the testimony as to

which protection is sought and to specify the level of protection being asserted. Only those

portions of the testimony that are appropriately designated for protection within the 21 days shall

be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

Party may specify, at the deposition or up to 21 days afterwards if that period is properly

invoked, that the entire transcript shall be treated as "CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL-ATTORNEYS' EYES ONLY".

        Parties shall give the other Parties reasonable notice (a minimum of two business days) if

they reasonably expect a deposition, hearing or other proceeding to include Protected Material so

that the other Parties can ensure that only authorized individuals who have signed the

"Acknowledgment and Agreement to Be Bound" (Exhibit A) are present at those proceedings.

The use of a document as an exhibit at a deposition shall not in any way affect its designation as

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY".

        Transcripts containing Protected Material shall have an obvious legend on the title page

that the transcript contains Protected Material, and the title page shall be followed by a list of all

pages (including line numbers as appropriate) that have been designated as Protected Material
and the level of protection being asserted by the Designating Party. The Designating Party shall

inform the court reporter of these requirements. Any transcript that is prepared before the

                                                                                                         6
          Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 7 of 20




expiration of a 21-day period for designation shall be treated during that period as if it had been

designated "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY" in its entirety unless

otherwise agreed. After the expiration of that period, the transcript shall be treated only as

actually designated.

               (c) for information produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend "CONFIDENTIAL"

or "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY". If only a portion or portions

of the information or item warrant protection, the Producing Party, to the extent practicable, shall

identify the protected portion(s) and specify the level of protection being asserted.

       5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified information or items does not, standing alone, waive the Designating Party's

right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is

treated in accordance with the provisions of this Order.

6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

        6.1    Timing of Challenges. Any Party may challenge a designation of confidentiality

at any time. Unless a prompt challenge to a Designating Party's confidentiality designation is

necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

significant disruption or delay of the litigation, a Party does not waive its right to challenge a

confidentiality designation by electing not to mount a challenge promptly after the original

designation is disclosed.

        6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution

process by providing written notice of each designation it is challenging and describing the basis
for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this

                                                                                                      7
          Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 8 of 20




specific paragraph of the Protective Order. The Parties shall attempt to resolve each challenge in

good faith and must begin the process by conferring directly (in voice to voice dialogue; other

forms of communication are not sufficient) within 14 days of the date of service of notice. Lead

counsel must actively engage in discussion of the dispute, though others may participate in the

conference to assist lead counsel. In conferring, the Challenging Party must explain the basis for

its belief that the confidentiality designation was not proper and must give the Designating Party

an opportunity to review the designated material, to reconsider the circumstances, and, if no

change in designation is offered, to explain the basis for the chosen designation. A Challenging

Party may proceed to the next stage of the challenge process only if it has engaged in this meet

and confer process first or establishes that the Designating Party is unwilling to participate in the

meet and confer process in a timely manner.

       6.3     Judicial Intervention. If the Parties cannot resolve a challenge without Court

intervention, the Designating Party shall initiate the drafting of a joint letter to the Court, and

shall send the draft to the Challenging Party within 5 court days after the conference of lead

counsel. The Challenging Party shall have 5 court days to draft its sections of the joint letter, and

the Designating Party shall then file the joint letter with the Court. Failure by the Designating

Party to provide said draft of the letter (with all subparts) to the Challenging Party, within 21

days after the conference of lead counsel shall automatically waive the confidentiality

designation for each challenged designation.

       The burden of persuasion in any such challenge proceeding shall be on the Designating

Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other Parties) may expose the Challenging Party to

sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

file a motion to retain confidentiality as described above, all parties shall continue to afford the

material in question the level of protection to which it is entitled under the Designating Party's

designation until the Court rules on the challenge.

                                                                                                        8
              Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 9 of 20




7.      ACCESS TO AND USE OF PROTECTED MATERIAL

        7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a Non-Party in connection with this case only for
prosecuting, defending, or attempting to settle this litigation, and shall not be used for any

business purpose, in connection with any other legal proceeding, or directly or indirectly for any

other purpose whatsoever. Such Protected Material may be disclosed only to the categories of

persons and under the conditions described in this Order. 1 When the litigation has been

terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL
DISPOSITION).

        Protected Material must be stored and maintained by a Receiving Party at a location and

in a secure manner that ensures that access is limited to the persons authorized under this Order.

Protected Material shall not be copied or otherwise reproduced by a Receiving party, except for
transmission to qualified recipients, without the written permission of the Producing Party or by

further order of the Court.

        7.2      Disclosure of"CONFIDENTIAL" Information or Items. Unless otherwise

ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated "CONFIDENTIAL" only to:
                 (a) the Receiving Party's Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation and who have signed the "Acknowledgment and Agreement to Be

Bound" that is attached hereto as Exhibit A;

                  (b) House Counsel of the Receiving Party to whom disclosure is reasonably

necessary for this litigation and who have signed the "Acknowledgment and Agreement to Be

1 In the event a Non-Party witness is authorized to receive Protected Material that is to be used during his/her
deposition but is represented by an attorney not authorized under this Order to receive such Protected Material, the
attorney must provide prior to commencement of the deposition an executed "Acknowledgment and Agreement to Be
Bound" in the form attached hereto as Exhibit A. In the event such attorney declines to sign the "Acknowledgment
and Agreement to Be Bound" prior to the examination, the Parties, by their attorneys, shall jointly seek a protective
order from the Court prohibiting the attorney from disclosing Protected Material in order for the deposition to proceed.
                                                                                                                      9
         Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 10 of 20




Bound" (Exhibit A);

              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

reasonably necessary for this litigation and who have signed the "Acknowledgment and

Agreement to Be Bound" (Exhibit A);

              (d) the Court and its personnel;

              (e) stenographic reporters, videographers and/or their staff, and Professional

Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

"Acknowledgment and Agreement to Be Bound" (Exhibit A);

              (f) during their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the "Acknowledgment and Agreement to Be Bound"

(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the Court. Pages of

transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this Stipulated Protective Order;

               (g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or personally knows the information; or

               (h) Plaintiff, provided he has signed the "Acknowledgment and Agreement to Be

Bound" (Exhibit A).

       7.3     Disclosure of"HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY"

Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

Designating Party, a Receiving Party may disclose any information or item designated

"HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY" only to:

               (a) the Receiving Party's Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation and who have signed the "Acknowledgment and Agreement to Be

Bound" that is attached hereto as Exhibit A;

                                                                                                 10
            Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 11 of 20




                (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

for this litigation, (2) who have signed the "Acknowledgment and Agreement to Be Bound"

(Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.5(a)(2), below, have been

followed;

                (c) the Court and its personnel;

                (d) stenographic reporters, videographers and their respective staff, professional

jury or trial consultants, and Professional Vendors to whom disclosure is reasonably necessary

for this litigation and who have signed the "Acknowledgment and Agreement to Be Bound"

(Exhibit A); and

                (e) the author or recipient of a document containing the information or a custodian

or other person who otherwise possessed or personally knows the information.

         7.4    This section intentionally left blank.

         7.5 Procedures for Approving or Objecting to Disclosure of"HIGHLY CONFIDENTIAL

-ATTORNEYS' EYES ONLY" or Items to Experts.

                (a)(l) Purposefully left blank.

                (b) A Party that makes a request and provides the information specified in the

preceding respective paragraphs may disclose the subject Protected Material to the identified

Expert unless, within 14 days of delivering the request, the Party receives a written objection

from the Designating Party. Any such objection must set forth in detail the grounds on which it is

based.

                (c) A Party that receives a timely written objection must meet and confer with the

Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

agreement within seven days of the written objection. Ifno agreement is reached, the Party

seeking to make the disclosure to the Expert may initiate the drafting of a joint letter to the

Court, pursuant to the Discovery Dispute Guidelines, seeking permission from the Court to do

so. Any such motion must describe the circumstances with specificity, set forth in detail the

                                                                                                     11
         Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 12 of 20




reasons why the disclosure to the Expert is reasonably necessary, assess the risk of harm that the

disclosure would entail, and suggest any additional means that could be used to reduce that risk.

In addition, any such motion must be accompanied by a competent declaration describing the
parties' efforts to resolve the matter by agreement (i.e., the extent and the content of the meet and

confer discussions) and setting forth the reasons advanced by the Designating Party for its refusal

to approve the disclosure.

       (d) In any such proceeding, the Party opposing disclosure to the Expert shall bear the

burden of proving that the risk of harm that the disclosure would entail (under the safeguards

proposed) outweighs the Receiving Party's need to disclose the Protected Material to its Expert.

8.     This section intentionally left blank.

9.     This section intentionally left blank.

10     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

       LITIGATION

               If a Party is served with a subpoena issued by a court, arbitral, administrative, or

legislative body, or with a court order issued in other litigation that compels disclosure of any

information or items designated in this action as "CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL-ATTORNEYS' EYES ONLY" that Party must:

               (a) promptly notify in writing the Designating Party. Such notification shall

include a copy of the subpoena or court order;

               (b) promptly notify in writing the person who caused the subpoena or order to

issue in the other litigation that some or all of the material covered by the subpoena or order is

subject to this Protective Order. Such notification shall include a copy of this Stipulated

Protective Order; and

                (c) cooperate with respect to all reasonable procedures sought to be pursued by




                                                                                                      12
            Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 13 of 20




the Designating Party whose Protected Material may be affected. 2

                   If the Designating Party timely3 seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this action as

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY" before a

determination by the court from which the subpoena or order issued, unless the Party has

obtained the Designating Party's permission. The Designating Party shall bear the burden and

expense of seeking protection in that court of its confidential material - and nothing in these

provisions should be construed as authorizing or encouraging a Receiving Party in this action to

disobey a lawful directive from another court.

11.      A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

         LITIGATION

                   (a)        The terms of this Order are applicable to information produced by a Non-

Party in this action and designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

ATTORNEYS' EYES ONLY". Such information produced by Non-Parties in connection with

this litigation is protected by the remedies and relief provided by this Order. Nothing in these

provisions should be construed as prohibiting a Non-Party from seeking additional protections.

                    (b)       In the event that a Party is required, by a valid discovery request, to

produce a Non-Party's confidential information in its possession, and the Party is subject to an

agreement with the Non-Party not to produce the Non-Party's confidential information, then the

Party shall:

                          1. promptly notify in writing the Requesting Party and the Non-Party that

some or all of the information requested is subject to a confidentiality agreement with a Non-

Party;


2 The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to afford the
Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from which the subpoena or
order issued.
3 The Designating Party shall have at least 14 days from the service ofthe notification pursuant to Section IO(a) to seek a protective
order.
                                                                                                                                  13
            Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 14 of 20




                         2. promptly provide the Non-Party with a copy of the Stipulated Protective

Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

the information requested; and

                         3. make the information requested available for inspection by the Non-Party.

                   (c)        If the Non-Party fails to object or seek a protective order from this Court

within 14 days of receiving the notice and accompanying information, the Receiving Party may

produce the Non-Party's confidential information responsive to the discovery request. If the

Non-Party timely objects or seeks a protective order, the Receiving Party shall not produce any

information in its possession or control that is subject to the confidentiality agreement with the

Non-Party before a determination by the Court. 4 Absent a Court order to the contrary, the Non-

Party shall bear the burden and expense of seeking protection in this court of its Protected

Material.

12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                    If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Material to any person or in any circumstance not authorized under this Stipulated

Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

the Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

made of all the terms of this Order, and (d) request such person or persons to execute the

"Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit A.

13.       PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

                    When a Producing Party gives notice to Receiving Parties that certain produced

material is subject to a claim of privilege or other protection, the obligations of the Receiving

Parties are those set forth in Federal Rule of Civil Procedure 26(b)(S)(B). This provision is not



4 The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party and to
afford the Non-Party an opportunity to protect its confidentiality interests in this court.
                                                                                                                                      14
         Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 15 of 20




intended to modify whatever procedure may be established in an e-discovery order that provides

for production without prior privilege review. If information is produced in discovery that is

subject to a claim of privilege or of protection as trial-preparation material, the party making the

claim may notify any party that received the information of the claim and the basis for it. After

being notified, a party must promptly return or destroy the specified information and any copies

it has and may not sequester, use or disclose the information until the claim is resolved. Pursuant
to Federal Rule of Evidence 502(d) and (e), the production of a privileged or work-product-

protected document is not a waiver of privilege or protection from discovery in this case or in

any other federal or state proceeding. For example, the mere production of privileged or work-

product-protected documents in this case as part of a mass production is not itself a waiver in this

case or any other federal or state proceeding.

14.    MISCELLANEOUS

       14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by agreement with other Parties or by applying to the Court if such

agreement cannot be reached. Furthermore, without application to the Court, any party that is a

beneficiary of the protections of this Order may enter a written agreement releasing any other

party hereto from one or more requirements of this Order even if the conduct subject to the

release would otherwise violate the terms herein.

        14.2   Right to Assert Other Objections. By stipulating to the entry of this Protective

Order no Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

no Party waives any right to object on any ground to use in evidence of any of the material

covered by this Protective Order.

        14.3   No Agreement Concerning Discoverability. The identification or agreed upon
treatment of certain types of Disclosure and Discovery Material does not reflect agreement by

the Parties that the disclosure of such categories of Disclosure and Discovery Material is required

                                                                                                    15
         Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 16 of 20




or appropriate in this action. The Parties reserve the right to argue that any particular category of

Disclosure and Discovery Material should not be produced.

       14.4    This section intentionally left blank.

       14.5    Filing Protected Material. Without written permission from the Designating Party

or a Court order secured after appropriate notice to all interested persons, a Party may not file in

the public record in this action any Protected Material. A Party that seeks to file under seal any

Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be

filed under seal pursuant to a Court order authorizing the sealing of the specific Protected

Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a

request establishing that the Protected Material at issue is privileged, protectable as a trade

secret, or otherwise entitled to protection under the law. If a Receiving Party's request to file

Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then

the Receiving Party may file the Protected Material in the public record pursuant to Civil Local

Rule 79-5(e)(2) unless otherwise instructed by the Court.

        14.6 This section intentionally left blank.

        14.7 No Limitation on Legal Representation. Nothing in this Order shall preclude or

impede Outside Counsel of Record's ability to communicate with or advise their client in

connection with this litigation based on such counsel's review and evaluation of Protected

Material, provided however that such communications or advice shall not disclose or reveal the

substance of content of any material designated "HIGHLY CONFIDENTIAL - ATTORNEYS'

EYES ONLY" other than as permitted under this Order.

        14.8 Agreement Upon Execution. Each of the Parties agrees to be bound by the terms of

this Stipulated Protective Order as of the date counsel for such party executes this Stipulated

Protective Order, even if prior to entry of this Order by the Court.
15.     FINAL DISPOSITION

                Within 60 days after the final disposition of this action, as defined in paragraph 4,

                                                                                                     16
          Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 17 of 20




each Receiving Party must return all Protected Material to the Producing Party or destroy such

material upon request of the Producing Party. As used in this subdivision, "all Protected

Material" includes all copies, abstracts, compilations, summaries, and any other format

reproducing or capturing any of the Protected Material. If requested, whether the Protected

Material is returned or destroyed, the Receiving Party must submit a written certification to the

Producing Party (and, if not the same person or entity, to the Designating Party) by the 60-day

deadline that (1) identifies (by category, where appropriate) all the Protected Material that was

returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

abstracts, compilations, summaries or any other format reproducing or capturing any of the

Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

copy of all pleadings, motions and trial briefs (including all supporting and opposing papers and

exhibits thereto), correspondence, written discovery requests and responses (and exhibits

thereto), deposition transcripts (and exhibits thereto), trial transcripts, and exhibits offered or

introduced into evidence at any hearing or trial, and their attorney work product which refers or

is related to any CONFIDENTIAL and CONFIDENTIAL OUTSIDE COUNSEL ONLY

information for archival purposes only. Any such archival copies that contain or constitute

Protected Material remain subject to this Protective Order as set forth in Section 4

(DURATION).

        16. INTERPRETATION, ENFORCEMENT, AND CONTINUING JURISDICTION

        The United States District Court for the Northern District of California is responsible for
the interpretation and enforcement of this Order through final disposition of this litigation.
the interpretation and enforcement of this Order. After final disposition of this litigation, the

provisions of this Order shall continue to be binding except with respect to that Disclosure or

Discovery Material that become a matter of public record. This Court retains and shall have

continuing jurisdiction over the Parties and recipients of the Protected Material for enforcement

of the provision of this Order following final disposition of this litigation. All disputes

concerning Protected Material produced under the protection of this Order shall be resolved by

                                                                                                      17
       Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 18 of 20




the United States District Court for the Northern District of California.

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.



DATED:     ~'}~\')Qi)~
                                              Att~o~~




DATED:      J~       t'f     i,t;IC,

                                              Attorneys for Defendant



PURSUANT TO STIPULATION, IT IS SO ORDERED.



DATED: June 26, 2019
          ---------
                                               77KHONORABLEBETHLABSONFREEMAN
                                                               SUSAN VAN KEULEN
                                               United States District Judge
                                                            Magistrate




                                                                                  18
         Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 19 of 20




                                            EXHIBIT A

               ACKNOWLEDGMENTANDAGREEMENTTOBEBOUND

               I , - - - - - - - - - - - - [print or type full name], of
_ _ _ _ _ _ _ [print or type full address], declare under penalty of perjury that I have

read in its entirety and understand the Stipulated Protective Order that was issued by the United

States District Court for the Northern District of California on [date] in the case of Roley v.

Google, LLC, Case No. 5:18-cv-7537-BLF. I agree to comply with and to be bound by all the

terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

promise that I will not disclose in any manner any information or item that is subject to this

Stipulated Protective Order to any person or entity except in strict compliance with the

provisions of this Order.

               I further agree to submit to the jurisdiction of the United States District Court for

the Northern District of California for the purpose of enforcing the terms of this Stipulated

Protective Order, even if such enforcement proceedings occur after termination of this action.

               I hereby appoint                                     [print or type full name] of

- - - - - - - - - - - - - - - - - [print or type full address and telephone
number] as my California agent for service of process in connection with this action or any

proceedings related to enforcement of this Stipulated Protective Order.



Date:
        ---------------
City and State where sworn and signed: - - - - - - - - - - - - - - -


Printed name: - - - - - - - - - - - - -
                [printed name]



                                                                                                    19
        Case 5:18-cv-07537-BLF Document 55 Filed 06/26/19 Page 20 of 20


 i
 I

S~gnature: - - - - - - - - - - - - - - - -
           [signature]




                                                                          20
